     Case 2:15-cv-00977-TLN-AC Document 110 Filed 10/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    TIFFANY NICHOLS,                                  No. 2:15-cv-00977-TLN-AC
12                       Plaintiff,
13           v.                                         ORDER
14    STEWART TITLE OF PLACER, INC., et
      al.,
15
                         Defendant.
16

17

18          This matter is before the Court on Defendant Stewart Title of Placer, Inc.’s (“Defendant”)

19   Motion to Dismiss Plaintiff Tiffany Nichols’s (“Plaintiff”) First Amended Complaint with

20   prejudice. (ECF No. 105.)

21          Plaintiff filed for bankruptcy while this action was pending. As a result of Plaintiff’s

22   bankruptcy, Defendant acquired Plaintiff’s interest in this matter. More specifically, the

23   bankruptcy court granted the bankruptcy trustee’s motion to sell property and authorized the sale

24   of Plaintiff’s claims in this case to Defendant. (See ECF No. 105-2, Exhs. B, C.) Defendant,

25   having stepped into the shoes of Plaintiff, now moves to voluntarily dismiss the FAC with

26   prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2). Plaintiff filed a response, in

27   which she confirms she no longer has any legal interest in these claims, nor does she desire to

28   continue the action. (ECF No. 109.)
                                                       1
     Case 2:15-cv-00977-TLN-AC Document 110 Filed 10/29/20 Page 2 of 2


 1          Having considered the briefs submitted and other documents in support of and in

 2   opposition to the motion, Defendant’s motion is hereby GRANTED. (ECF No. 105.) Plaintiff’s

 3   First Amended Complaint is DISMISSED with prejudice, and the Clerk of Court is directed to

 4   close the case. The parties shall bear their own fees and costs.

 5          IT IS SO ORDERED.

 6   DATED: October 28, 2020

 7

 8

 9
                                                           Troy L. Nunley
10                                                         United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
